Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 1 of 7 Page ID #:576




  1   Michaela Battista Sozio, Esq., SBN 179148
  2
      msozio@tresslerllp.com
      TRESSLER LLP
  3   6100 Center Drive, Suite 1175
  4   Los Angeles, California 90045
      Telephone: (310) 203-4800
  5   Fax: (323) 486-2704
  6
      Attorneys for Defendants
  7   No Bad Days Enterprises, Inc. and Scott Sample

  8
                             UNITED STATES DISTRICT COURT
  9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12   COVE USA LLC, a California limited                  Case No. 8:20-cv-02314-JLS-KES
      liability company,
 13
 14                       Plaintiff,                      DECLARATION OF MICHAELA
                                                          SOZIO IN SUPPORT OF
 15
            v.                                            DEFENDANTS’ MOTION FOR
 16                                                       ATTORNEYS’ FEES
      NO BAD DAYS ENTERPRISES
 17
      INCORPORATED, a California                          Date:       January 21, 2022
 18   corporation; SCOTT SAMPLE, an                       Time:       10:30 a.m.
      individual; and DOES 1-10, inclusive,               Courtroom.: 10A
 19
 20                       Defendants.
 21
 22
 23
 24
 25
 26
 27
 28                                                   1
            DECLARATION OF MICHAELA SOZIO IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES
                                                                        CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 2 of 7 Page ID #:577




  1                          DECLARATION OF MICHAELA SOZIO
  2         I, Michaela Sozio, hereby declare as follows:
  3         1.        I am an attorney licensed to practice in the state of California and am
  4
      the managing attorney in Tressler LLP’s (“Tressler”) Los Angeles office. I am
  5
      older than eighteen years of age. I have personal knowledge of all of the following
  6
      facts based on my own observations and experiences and, if called as a witness,
  7
      could and would competently testify thereto.
  8
            2.        Starting on or about May 5, 2021, I have been counsel of record for
  9
      Defendants No Bad Days Enterprises, Inc. (“NBD”) and Scott Sample (“Sample”)
 10
 11   (together, “Defendants”) in the action entitled Cove USA, LLC v. No Bad Days

 12   Enterprises, Inc. et al., pending before the United States District Court for the

 13   Central District of California, Case No. 8:20-cv-02314-JLS-KES (the “Action”).
 14         3.        I have been retained to represent and defend Defendants by their
 15   liability insurer. Prior to my retention in the Action, Defendants were being
 16   represented by attorneys Imran F. Vakil and Randal Robinson at Nexio, P.C.
 17         4.        I am a 1995 graduate of University of the Pacific, McGeorge School of
 18
      Law. I have been licensed to practice law in California since December 1995. I am
 19
      admitted to all four United States District Courts in California and the Ninth Circuit
 20
      Court of Appeals.
 21
            5.        I have been working as an attorney since December 1995 and have
 22
      been an attorney with Tressler since November 1999. Among other things, I have
 23
      been handing intellectual property matters and business disputes, since the early
 24
 25   2000s.

 26         6.        My hourly rate for the Action is a panel counsel rate of $225/hour. This

 27   hourly rate is not only reasonable, but it is well-below market rates in California
 28                                                      2
               DECLARATION OF MICHAELA SOZIO IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES
                                                                           CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 3 of 7 Page ID #:578




  1   based on my experience, skill, and the complexity of the issues presented by this
  2   case.
  3            7.        Tressler utilizes billing software called Aderant. Tressler attorneys are
  4
      required to keep time logs for each matter in Aderant. I have kept accurate time logs
  5
      for my time spent working on this matter in Aderant. There is a total of eleven (11)
  6
      time entries that are associated with work pertaining to or related to preparation of
  7
  8   the Reply Brief in support of the Motion to Strike/Dismiss. These time entries are set

  9   forth in Exhibit A, which provides an accurate and detailed summary of the work
 10   performed in connection with the Anti-SLAPP Motion as obtained from our Aderant
 11   program. In sum, I spent a total of 11.2 hours which totals $ 2,520.00.
 12
               8.        As noted above, my hourly rate for work on this matter is $225/hour. I
 13
      spent approximately eight (8) hours in preparation of this motion, my supporting
 14
      declaration and exhibits, and proposed order. I anticipate spending another 3 hours
 15
 16   in preparing the reply brief. I also anticipate that I will spend another 3 hours in

 17   preparation and attendance of the hearing on the motion. These additional fourteen
 18   (14) hours total $3,150.00.
 19            I declare under penalty of perjury under the laws of the United States that the
 20
      foregoing is true and correct. Executed on this 30th day of July, 2021, at Los
 21
      Angeles, California.
 22
 23
 24                                                        /s/ Michaela Battista Sozio
 25                                                      Michaela Battista Sozio
 26
      LA # 4814-0552-2420 (443-340)
 27
 28                                                       3
                DECLARATION OF MICHAELA SOZIO IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES
                                                                            CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 4 of 7 Page ID #:579




                     EXHIBIT A
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 5 of 7 Page ID #:580




   Item           Date       Description                Hrs.   Rate     Total    Billed By
   Plan and       4/15/21    Evaluate file              1.40   225.00   315.00   Michaela
   prepare for               materials, including                                L. Sozio
                             complaint, motion to
                             dismiss, etc. in
                             preparation for call
                             with client and
                             current counsel.
   Analyze;       06/01/21   Analysis of moving         1.10   225.00   247.50   Michaela
   plan and                  papers, motion to                                   L. Sozio
   prepare for               dismiss/strike
                             complaint filed by
                             prior counsel in order
                             to analyze issues and
                             arguments in
                             preparation of
                             evaluating Opposition
                             and drafting Reply
                             Brief.
   Analyze;       06/01/21   Evaluate     Plaintiff’s   0.80   225.00   180.00   Michaela
   plan and                  Opposition to motion                                L. Sozio
   prepare for               to strike/dismiss the
                             complaint             in
                             preparation of drafting
                             Reply Brief; begin
                             outlining arguments
                             for Reply Brief.
   Research       06/02/21   Analysis of case law       1.30   225.00   292.50   Michaela
                             relied on by plaintiff’s                            L. Sozio
                             counsel in Opposition
                             in preparation of
                             Reply Brief.
   Draft/revise   06/02/21   Begin drafting Reply       0.80   225.00   180.00   Michaela
                             in support of motion to                             L. Sozio
                             strike/dismiss
   Analyze;       06/03/21   Evaluate Declaration       0.30   225.00   67.50    Michaela
   plan and                  of plaintiff’s counsel                              L. Sozio
   prepare for               S.     Petersen     and
                             exhibits in preparation
                             of          Evidentiary
                             Objections to same.
   Draft/revise   06/03/21   Begin           drafting   0.60   225.00   135.00   Michaela
                             Evidentiary                                         L. Sozio
                             Objections.
   Draft/revise   06/03/21   Continue        drafting   1.10   225.00   247.50   Michaela
                             Reply to Plaintiff’s                                L. Sozio
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 6 of 7 Page ID #:581




   Item            Date     Description                Hrs.   Rate     Total       Billed By
                            Opposition to Motion
                            to       Strike/Dismiss
                            Complaint
   Draft/revise    06/04/21 Draft, revise and          3.10   225.00   697.50      Michaela
                            finalize Reply to                                      L. Sozio
                            Plaintiff’s opposition
                            to       motion       to
                            strike/dismiss
                            complaint.
   Draft, revise   06/04/21 Revise, supplement         0.60   225.00   135.00      Michaela
                            and             finalize                               L. Sozio
                            Evidentiary
                            Objections            to
                            plaintiff’s counsel’s
                            Declaration, exhibits.
   Evaluate        06/04/21 Evaluate Court Order       0.10   225.00   22.50       Michaela
                            re upcoming motion to                                  L. Sozio
                            dismiss/strike
                            complaint.
                                                       11.2            $2,520.00
Case 8:20-cv-02314-JLS-KES Document 44-1 Filed 07/30/21 Page 7 of 7 Page ID #:582




    1                             CERTIFICATE OF SERVICE
    2
    3         I hereby certify that on July 30, 2021, a copy of foregoing DECLARATION
    4   OF MICHAELA SOZIO IN SUPPORT OF DEFENDANTS’ MOTION FOR
    5   ATTORNEYS’ FEES was filed electronically and served by mail on anyone unable
    6   to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
    7   by operation of the Court’s electronic filing system or by mail to anyone unable to
    8   accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
    9   access this filing through the Court’s CM/ECF System.
   10
   11   Dated: July 30, 2021                    TRESSLER LLP
   12
   13                                    By:    /s/ Michaela Battista Sozio
                                                Michaela Battista Sozio, Esq.
   14                                           Attorneys for Defendants
                                                No Bad Days Enterprises, Inc. and
   15                                           Scott Sample
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                   1
                                       CERTIFICATE OF SERVICE
                                                                   CASE NO. 8:20-CV-02314-JLS-KES
